DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlberg et al. (“Dahlberg”) (U.S. Patent Application Publication Number 2017/0109104) and Ikeda et al. (“Ikeda”) (U.S. Patent Application Publication Number 2008/0088867).
Regarding Claims 1, 11, and 13, Dahlberg discloses an information processing apparatus (Figure 3, item 108a) being capable of extending functions by installing an extension application (Figure 3, item 300) as an add-in, the information processing apparatus comprising: 
at least one processor (Figure 2, item 202) and at least one memory (Figure 2, item 206) configured to function as: 
a management unit that stores and manages setting data of each application (paragraph 0068); 

Dahlberg does not expressly disclose an editing unit that activates the extension application and edits the setting data; and
a converting unit that, in a case that the setting data is edited by the editing unit, in a case where a setting value of the setting data differs between the another device and the information processing apparatus, converts the differing setting value to a setting value based on configuration information of the information processing apparatus.
In the same field of endeavor (e.g., printer configuration techniques), Ikeda teaches an editing unit that activates the extension application and edits the setting data (paragraphs 0049, 0059, and 0065); and
a converting unit that, in a case that the setting data is edited by the editing unit, in a case where a setting value of the setting data differs between the another device and the information processing apparatus, converts the differing setting value to a setting value based on configuration information of the information processing apparatus (Figure 3, item 204, paragraphs 0049, 0059, and 0065; i.e., the setting information for a particular user received from another printer 102 is sent to the printer 101; in response, the printer 101 makes any necessary modifications to the user settings based on any functional differences between the sending printer 102 and the receiving printer 101).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Ikeda’s teachings of printer configuration techniques with the teachings of Dahlberg, for the purpose of allowing a particular user to seamlessly use different printers on a network.
Regarding Claims 2 and 8, Ikeda teaches wherein the converting unit, in a case where the differing setting value is not within a setting range based on the configuration information of the information processing apparatus and the differing setting value is a numerical value, converts the differing setting value to a lower limit value or an upper limit value in accordance with whether the differing setting value is smaller than the lower limit value or larger than the upper limit value of the setting range (paragraphs 0049 and 0059).

Regarding Claims 3 and 9, Ikeda teaches wherein the converting unit, in a case where the differing setting value is not a value that is able to be set based on the configuration information of the information processing apparatus, converts the differing setting value into a default setting value (paragraph 0069).

Regarding Claim 4, Ikeda teaches wherein the editing unit displays a screen for editing the setting data and the screen includes the setting value resulting from the conversion by the converting unit (paragraph 0068).

Regarding Claim 5, Ikeda teaches wherein the editing unit displays a screen for editing the setting data and, in a case where the differing setting value is not included in setting items that can be set based on the configuration information of the information processing apparatus, the screen does not include the setting item (paragraphs 0068-0069).

Regarding Claims 6 and 10, Ikeda teaches wherein the information processing apparatus has a native program and a virtual machine that is a module that interprets and executes a program that 

Regarding Claims 7, 12, and 14, Dahlberg discloses an information processing apparatus (Figure 3, item 108a) being capable of extending functions by installing an extension application (Figure 3, item 300) as an add-in, the information processing apparatus comprising: 
at least one processor (Figure 2, item 202) and at least one memory (Figure 2, item 206) configured to function as: 
a management unit that stores and manages setting data of each application (paragraph 0068); 
a rewriting unit that reads setting data of an application (e.g., firmware located within package 300) of another device (i.e., the retrieved firmware may be applicable to a plurality of printers) and rewrites setting data of a corresponding extension application that the information processing apparatus has (paragraphs 0069, 0071, and 0073);
an execution unit that executes, in a case that the extension application is activated, a job by the extension application in accordance with setting data corresponding to the extension application (paragraphs 0094 and 0096; i.e., after the particular firmware is updated from package 300, any subsequent print jobs would utilize that firmware). 
Dahlberg does not expressly disclose a converting unit that, in a case that the execution unit executes the job, in a case where a setting value of the setting data differs between the another device and the information processing apparatus, converts the differing setting value to a setting value based on configuration information of the information processing apparatus, and sets the result of the conversion to the job.

The motivation discussed above with regards to Claim 1 applies equally as well to Claims 7, 12, and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186